Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-5, 9-13 and 15-17 encompass elected Specie 5, Fig. 12 in the reply filed on 10/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Shioda et al. (Patent No.: US 10438966) (hereinafter Shioda) filed in the IDS on 09/25/2020.
Re claim 1, Shioda, FIG. 3 teaches a memory device comprising: 
a substrate (10 or 41 for claim 10); 
a lower conductive layer (11/12) on the substrate; 
a stacked structure on the lower conductive layer, the stacked structure comprising gate layers (70, FIG. 18, col. 3, lines 15-24) and interlayer insulating layers (72) alternately stacked on the lower conductive layer; 
a channel structure (20, FIG. 23A) in a channel hole that penetrates the stacked structure in a vertical direction; and 
a common source line structure in a common source line trench (MH) that penetrates the lower conductive layer (11/12, FIG. 7) and the stacked structure in the vertical direction, 
wherein the common source line structure (SL, col. 2, lines 53-67) comprises a side insulating layer (33, FIG. 4) on a side surface of the common source line trench, a central insulating layer (50/31) at a central portion of the common source line trench, an intermediate conductive layer (13/32) between the side insulating layer and the central insulating layer, and 
an upper conductive layer (14) at an upper portion of the common source line trench.
Re claim 2, Shioda, FIG. 3 teaches the memory device of claim 1, wherein the intermediate conductive layer (32) further extends between the substrate (10) and the central insulating layer (31).
Re claim 3, Shioda, FIG. 3 teaches the memory device of claim 1, wherein the channel hole and the channel structure (20) further penetrate the lower conductive layer (11/12/13).

    PNG
    media_image1.png
    757
    1078
    media_image1.png
    Greyscale

Re claim 4, Shioda, FIG. 3 teaches the memory device of claim 1, wherein a height in the vertical direction from a lower surface of the substrate (bottom surface 10) to an upper end of the common source line structure (top surface of 14) is greater than a height in the vertical direction from the lower surface of the substrate (bottom surface 10) to an upper end of the channel structure ([UEofCS], FIG. 3 [as shown above]).
Re claim 5, Shioda, FIG. 3 teaches the memory device of claim 1, wherein a height in the vertical direction from a lower surface of the substrate (bottom surface 10) to a lower end of the common source line structure (bottom surface 14) is greater than a height in the vertical direction from the lower surface of the substrate (bottom surface 10) to a lower end of the channel structure ([LEofCS], FIG. 3 [as shown above]).
Re claim 9, Shioda, FIG. 3 teaches the memory device of claim 1, further comprising a support layer (15) between the lower conductive layer (11/12/13) and the stacked structure (70/72).
Re claim 10, Shioda, FIG. 3 teaches the memory device of claim 1, further comprising a lower structure (10) under the substrate (41), wherein the lower structure comprises a lower substrate and a peripheral circuit (STD/MC/STS, FIG. 1) on (indirectly) the lower substrate, the peripheral circuit connected to the common source line structure.
Re claim 11, Shioda, FIG. 3 teaches a memory device comprising: 
a substrate (10 or 41 for claim 17); 
a lower conductive layer (11/12/13) on the substrate; 
a stacked structure on the lower conductive layer, the stacked structure comprising gate layers (70, FIG. 18) and intermediate insulating layers (72) alternately stacked on the lower conductive layer; 
a channel structure (20, FIG. 4) inside a channel hole that penetrates the lower conductive layer and the stacked structure in a vertical direction; and 
a common source line structure (SL) in a common source line trench that penetrates the stacked structure in the vertical direction, 
wherein the common source line structure comprises a side insulating layer (33) on a side surface of the common source line trench, a central insulating layer (31/50) at a center portion of the common source line trench, an intermediate conductive layer (32/13) between the side insulating layer and the central insulating layer, and an upper conductive layer (14) at an upper portion of the common source line trench, 
wherein the intermediate conductive layer (32) contacts the lower conductive layer (11/12/13).
Re claim 13, Shioda, FIG. 3 teaches the memory device of claim 11, wherein a height in the vertical direction from a lower surface of the substrate (bottom surface 10) to a lower end of the central insulating layer [LEofCIL] is less than a height in the vertical direction from the lower surface of the substrate (bottom surface 10) to a lower end of the side insulating layer [LEofSIL].
Re claim 15, Shioda, FIG. 3 teaches the memory device of claim 11, wherein the channel structure comprises a gate insulating layer (30) on a side surface of the channel hole, a filling insulating layer (50) at an central portion of the channel hole, a channel layer (20) between the gate insulating layer and the filling insulating layer, and a pad layer at an upper portion of the channel hole, 
wherein the lower conductive layer (13 of 11/12/13) penetrates the gate insulating layer and contacts the channel layer (20) via a channel opening configured to expose the channel layer.
Re claim 17, Shioda, FIG. 3 teaches the memory device of claim 11, further comprising a lower structure under the substrate (10), wherein the lower structure comprises a lower substrate and a peripheral circuit (STD/MC/STS, FIG. 1) on (indirectly) the lower substrate, the peripheral circuit connected to the common source line structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda.
Shioda differs from the invention by not showing wherein a chemical composition of the intermediate conductive layer is identical to a chemical composition of the lower conductive layer.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a appropriate material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 16 that is written, the prior arts fail to show or fairly suggest the process steps of: “wherein a thickness in the vertical direction of a portion of the lower conductive layer inside the channel opening is greater than a thickness of a portion of the lower conductive layer outside the channel opening” in context with the other limitation as stated in claims 11 and 15.
In the claim 16 that is written, the prior arts fail to show or fairly suggest the process steps of: “plating the conductive material according to the photoligraphaphy; and stripping the photoresist layer and metal seed layer to expose the micro electrodes” in context with the other limitation as stated in claims 1 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894